Citation Nr: 1516410	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to in-service exposure to herbicides.

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for prostate cancer, status post prostatectomy, to include as due to in-service exposure to herbicides.

3.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for a pulmonary disorder, to include as due to in-service exposure to herbicides.

4.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides.


5.  Entitlement to an evaluation in excess of 10 percent for status post fracture, left second phalanx.

6.  Entitlement to a compensable evaluation for postoperative residuals of bilateral inguinal hernia.

7.  Entitlement to a compensable evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The Board's decision below has determined that reconsideration of the Veteran's claims of entitlement to service connection for prostate cancer, a pulmonary disorder, and a skin disorder is required.  Accordingly, the issues to be reconsidered, as well as the other remaining issues on appeal, are addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  An unappealed rating decision in September 2006 denied the Veteran's claims seeking entitlement to service connection for prostate cancer, status post prostatectomy; a pulmonary disorder; and a skin disorder.  

2.  Since the September 2006 rating decision, additional pertinent service department records were received by VA; the records existed at the time of the RO's September 2006 rating decision, and the RO's inability to obtain the records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for prostate cancer, status post prostatectomy, to include as due to in-service exposure to herbicides, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2014).



2.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a pulmonary disorder, to include as due to in-service exposure to herbicides, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2014).

3.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a skin disorder, to include as due to in-service exposure to herbicides, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 C.F.R. § 3.156(a). 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

II.  Factual Background and Analysis

In January 2006, the Veteran filed claims seeking service connection for prostate, pulmonary and skin disabilities.  The Veteran attributed these conditions to his in-service exposure to a variety of herbicides, chemicals, paints, solvents, explosives, and nuclear weapons.  Specifically, he reported exposure to hazardous chemicals leaking from 55-gallon drums, marked with orange, blue, and other color bands.

In September 2006, the RO issued a rating decision which denied the Veteran's claims seeking service connection for prostate cancer, status post prostatectomy; pulmonary disorder; and a skin disorder.  Although notified of this decision that same month, the Veteran did not appeal the decision.  

In May 2010, the Veteran filed to reopen his claims seeking entitlement to service connection for prostate cancer, status post prostatectomy, and for a pulmonary disorder.  In May 2011, he filed to reopen his claim seeking entitlement to service connection for a skin disorder.

After reviewing the record, the Board concludes that additional service department records, pertinent to the Veteran's claims seeking service connection for prostate cancer, pulmonary and skin disabilities, were received after the RO's September 2006 rating decision.  Specifically, in January 2011, the Veteran submitted an Airman Performance Report, dated in November 1974, which noted that his in-service duties included assisting in vegetation control and maintaining munitions and munition components.  Accordingly, reconsideration of the Veteran's claims is in order.


ORDER

Reconsideration of the Veteran's claim seeking service connection for prostate cancer, status post prostatectomy, to include as due to in-service exposure to herbicides, is granted.

Reconsideration of the Veteran's claim seeking service connection for a pulmonary disorder, to include as due to in-service exposure to herbicides, is granted.

Reconsideration of the Veteran's claim seeking service connection for a skin disorder, to include as due to in-service exposure to herbicides, is granted.


REMAND

The Veteran is seeking service connection for diabetes mellitus; prostate cancer, status post prostatectomy; a pulmonary disorder; and a skin disorder.  He is also seeking increased evaluations for his service-connected status post fracture, left second phalanx; postoperative residuals of bilateral inguinal hernia; and bilateral hearing loss.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

I.  Agent Orange Exposure

The Veteran has submitted statements and testimony claiming that he was exposed to herbicides, including Agent Orange, while stationed at Anderson Air Force Base in the 1970s.  He testified that his in-service duties included vegetation control, for which he used Agent Orange.  He indicated that it was contained in a 55-gallon drum marked with an orange ring around it.  In support of his claim, the Veteran has submitted an in-service performance report, dated in November 1974, which confirms that his in-service duties while stationed at Andersen Air Force Base in Guam included vegetation control.  The Veteran has also submitted statements from two fellow service members, G.T. and B.W., who confirmed that the Veteran's duties included vegetation control.  They also reported having witnessed the Veteran using herbicides to complete this task.  In addition, an April 2012 statement from the Veteran's spouse noted that the Veteran had told her that he was working with Agent Orange while stationed in Guam.  After using this chemical, she indicated that his clothes would smell so bad that the base laundry facility would not clean them.

Under these circumstances, the originating agency must undertake development to determine the length of his service at Andersen air base in Guam and to verify the Veteran's exposure to Agent Orange during his active service, including during his time at Andersen Air Force base in Guam.

II.  Reconsideration of Claims

Given the receipt of additional pertinent service department records, and after the development indicated herein, the originating agency must reconsider, in accordance with 38 C.F.R. § 3.156(c), the Veteran's claims seeking entitlement to service connection for prostate cancer, status post prostatectomy; a pulmonary disorder, and a skin disorder.

III.  Prostate and Pulmonary Disorders

An in-service occupational health examination noted that the Veteran's duties, while working bomb maintenance at Andersen Air Force base, included corrosion control using kerosene, sand blasting, and XP-500 Corrosion Preventative Compound.  The report also noted that the Veteran was exposed to respirable quartz and zinc chromate.   In addition, a November 1974 performance report noted that the Veteran's duties included vegetation control and bomb maintenance.

A private treatment letter from W.F., M.D., dated in April 2014, noted the Veteran's in-service exposure to herbicides, including Agent Orange, and zinc chromate.  It also noted that the Veteran had a positive tuberculosis skin test during service, and that he worked with explosives which exposed him to numerous other toxins.  The letter concluded with an assessment of toxic exposure during military service, inhaled toxins; probable Agent Orange/herbicide related prostate cancer; and probable toxic-induced pulmonary fibrosis resulting in restrictive airways disease with an objective component.  The letter did not address what service records, if any, were considered in reaching these conclusions.

The Veteran has also submitted statements and testimony in support of his claim indicating that his in-service duties while stationed at Anderson Air Force Base in Guam included vegetation control, and that he used Agent Orange in performing these duties.  Finally, a July 2014 statement from G.T. and an August 2013 statement from B.W., both fellow service members, noted that the Veteran's duties included spraying herbicides to control vegetation while stationed at Anderson Air Force Base in Guam.  

Under these circumstances, the originating agency must provide the Veteran with a medical examination to determine whether his current prostate cancer, status post prostatectomy, and pulmonary disorder, are related to his active service.

IV.  Skin Disorder

A review of the Veteran's service treatment records revealed complaints of and treatment for numerous skin disorders.  A November 1979 treatment report noted his complaints of a rash on his hands and penis.  The report concluded with an assessment of contact dermatitis, left hand, and herpes II.  A February 1980 treatment report noted his complaints of skin problems affecting his hands and feet.  A March 1984 treatment report noted his complaints of a rash on his hands for the past week.  The report concluded with an assessment of dyshidrosis.  A January 1988 treatment report noted a skin rash on his chest walls and buttocks, diagnosed as probable folliculitis with keratosis pilaris.  A June 1989 treatment report revealed treatment for a rash on his scalp, diagnosed as impetigo.  Treatment records, dated in June and July 1992, showed treatment for active keratoses of the scalp, feet and buttocks.  

A post service VA physical examination, performed in August 1994, disclosed tinea infection of the groin.  Thereafter, a more recent post service private treatment report, dated in January 2010, noted the Veteran's complaints of lesions on his left temporal area and arms that itch.  Physical examination revealed a lichenified excoriated area on the posterior neck, and some erythematous scaly lesions on the right posterior arm.  The report concluded with an impression of assortment of seborrheic keratoses, folliculitis, and lichen simplex chronicus.

In support of his claim, the Veteran testified that his skin problems were present during service and that they have continued ever since.  An April 2012 statement from the Veteran's spouse indicated that she witnessed the Veteran's red skin patches during service, and that his skin problems have continued ever since his active service.

Under these circumstances, the Board finds that an examination is necessary to identify any current skin disorders present during the period of the claim and to determine whether any such disorders are related to the Veteran's active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms). 

V.  Increased Evaluation Issues

The Board notes that at his July 2014 videoconference hearing, the Veteran testified that his status post fracture, left second phalanx; postoperative residuals of bilateral inguinal hernia; and bilateral hearing loss have all increased in severity since his most recent VA examinations, which were conducted in 2010.  Given his allegations, along with the passage of time, updated VA examinations are in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain the Veteran's complete service personnel record file.

2.  Thereafter, attempt to verify the Veteran's in-service exposure to herbicides, including Agent Orange, during his service at Andersen air base in Guam.  Any information obtained must be added to the Veteran's claims file.

3.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims.

4.  If evidence confirming the Veteran's exposure to Agent Orange in service is not received, he should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of his prostate cancer.  All pertinent evidence of record must be made available to and reviewed by examiner.

Based on the clinical examination, a review of the evidence of record, including records documenting his in-service duties in vegetation control and bomb maintenance; records documenting his exposure to herbicides, respirable quartz and zinc chromate; the August 2014 private medical opinion from W.T., M.D.; and with consideration of the Veteran's statements and testimony, and other lay statements received, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's prostate cancer is etiologically related to his active service, including his in-service exposure to herbicides, zinc chromate, respirable quartz, and other toxins.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The Veteran should also be afforded a VA examination by physician with sufficient expertise to determine the nature and etiology of all pulmonary disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner must identify each pulmonary disorder present during the period of the claim, including pulmonary nodules and restrictive airways disease.  Then, for each pulmonary disorder identified, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise related to the Veteran's active service.  

A complete rationale for all opinions must be provided, including consideration of the August 2014 private medical opinion from W.F., M.D.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  The Veteran also should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the clinical examination, a review of the evidence of record, including his in-service treatment for skin disorders, and with consideration of the Veteran's statements and testimony, the examiner must identify each skin disorder present during the period of the claim, including seborrheic keratoses; folliculitis, and lichen simplex chronicus.  

Then, for each current skin disorder identified, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  


7.  The Veteran also should be afforded examinations to determine the current degree of severity of his service-connected status post fracture, left second phalanx; postoperative residuals of bilateral inguinal hernia; and bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiners.  The RO or the AMC should ensure that the examiners provide all information required for rating purposes.

8.  The RO or the AMC should also undertake any other development it determines to be warranted.

9.  Then, the RO or the AMC should readjudicate the issues on appeal, including consideration of all evidence received since the RO's January 2013 statement of the case and reconsideration of the Veteran's claims seeking entitlement to service consideration for prostate cancer, pulmonary disability, and skin disability under 38 C.F.R. § 3.156(c).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


